PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LINDSEY FIRESENSE, LLC
Application No. 16/858,506
Filed: 24 Apr 2020
For: ELECTRICAL POWER LINE MOUNTED FIRE WARNING SYSTEM
Docket No. 189457 (306607-00009)
:
:
:	DECISION ON PETITION
:
:
:


This is a sua sponte decision withdrawing the holding of abandonment, in response to the Notice of Abandonment mailed August 9, 2022.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a reply to the   final Office action mailed February 3, 2022.  This Office action set a shortened statutory period for reply of three months.  The Office mailed a Notice of Abandonment on August 9, 2022, stating that no reply had been received.

A review of the application reveals that Applicant filed an RCE on August 3, 2022.  The RCE was made timely by including a three month extension of time.  As such, it is obvious that the Notice of Abandonment was mailed in error.  In view thereof, the holding of abandonment is withdrawn.

The application is being forwarded to Group Art Unit 2687 for consideration of the RCE, timely filed on August 3, 2022.
								
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/
									
Cliff Congo			
Attorney Advisor
Office of Petitions